DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it exceeds the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
Claims 2 and 3 recites the limitation "gear teeth" in the second line of claims 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cuti et. al (US Pub. No. 2019/0380735 A1).
	Regarding Claim 1, Cuti et. al discloses a surgical instrument, comprising: (a) an end effector (106, figure 2A), comprising: (i) an ultrasonic blade (110, figure 2A), and (ii) a clamp arm (108, figure 2B) configured to move relative to the ultrasonic blade between an open position and a closed position (paragraph 78); (b) an articulation section (124a, figure 2A) located proximally relative to the end effector (see figure 2A below), wherein the articulation section is configured to deflect the end effector between a non-articulated configuration (124b, figure 2A) and an articulated configuration (124a; paragraph 59); (c) an acoustic waveguide (138, figure 2B) comprising a distal portion coupled to the ultrasonic blade, wherein the distal portion extends along an axis (paragraph 58); (d) a clamp arm closure assembly (173, figure 2B) comprising a body extending distally from the articulation section, wherein the body is configured to actuate in order to drive the clamp arm between the open position and the closed position (paragraph 78, where coupling element 174 interacts with opposing channels 175 to allow that function); and (e) a clamp arm clocking assembly (141, figure 2B) configured to drive rotation of the clamp arm about the axis relative to the ultrasonic blade between a first clocked position and a second clocked position (paragraph 60), the clamp arm clocking assembly comprising: (i) a rotating body (142, figure 2B, or alternatively 542, figure 5B) configured to rotate relative to the ultrasonic blade about the axis, wherein the clamp arm is pivotally coupled to the rotating body (paragraph 78, or alternatively paragraph 95), (ii) a translating driver (147, figure 2B, or alternatively 547, figure 5B) extending through the articulation section, and (iii) a rotation driver assembly (146a and 146b, figure 2B, or alternatively 546a and 546b, figure 5B) in communication with the translating driver (147, 547) and the rotating body (142, 542), wherein the rotation driver assembly (146a and 146b, 546a and 546b) is configured to convert translational motion of the translating driver (147, 547) into rotational motion of the rotating body (142, 542) to drive the clamp arm between the first clocked position and the second clocked position (paragraph 62, or alternatively paragraph 112).

    PNG
    media_image1.png
    517
    932
    media_image1.png
    Greyscale

	Regarding Claim 2, Cuti et. al discloses the surgical instrument of claim 1, wherein the rotating body (542, figure 5B) comprises an annular array of proximally presented gear teeth (543, figure 5B).
	Regarding Claim 15, Cuti et. al discloses the surgical instrument of claim 1, wherein the rotating body (142, figure 2B) comprises a distally projecting tongue (142d, figure 2A) pivotally connected to the clamp arm (paragraph 64).
	Regarding Claim 16, Cuti et. al discloses a surgical instrument, comprising: (a) an end effector (106, figure 2A), comprising: (i) an ultrasonic blade (110, figure 2A), and (ii) a clamp arm (108, figure 2B) configured to move relative to the ultrasonic blade between an open position and a closed position (paragraph 78); (b) an articulation section (124a, figure 2A) located proximally relative to the end effector (see figure 2A above), wherein the articulation section is configured to deflect the end effector between a non-articulated configuration (124b, figure 2A) and an articulated configuration (124a; paragraph 59); (c) a distal shaft portion extending distally from the articulation section along an axis (118, figure 2B and paragraph 55 and 56); (d) a clamp arm closure assembly (173, figure 2B) configured to drive the clamp arm between the open position and the closed position (paragraph 78, where coupling element 174 interacts with opposing channels 175 to allow that function); and (e) a clamp arm clocking assembly (141, figure 2B) configured to drive rotation of the clamp arm about the axis relative to the ultrasonic blade between a first clocked position and a second clocked position (paragraph 60), the clamp arm clocking assembly comprising: (i) a rotating body (142, figure 2B) configured to rotate relative to the ultrasonic blade about the axis, wherein the clamp arm is pivotally coupled to the rotating body (paragraph 78), and (ii) a drive assembly (147, 146a, and 146b, figure 2B)  at least partially extending through the articulation section, wherein the drive assembly is configured to convert translational motion into rotational motion of the rotating body (142; paragraph 62).
	Regarding Claim 19, Cuti et. al discloses a surgical instrument, comprising: (a) an end effector (106, figure 2A), comprising: (i) an ultrasonic blade (110, figure 2A), and (ii) a clamp arm (108, figure 2B) configured to move relative to the ultrasonic blade between an open position and a closed position (paragraph 78); (b) an articulation section (124a, figure 2A) located proximally relative to the end effector (see figure 2A above), wherein the articulation section is configured to deflect the end effector between a non-articulated (124b, figure 2A) configuration and an articulated configuration (124a; paragraph 59); (c) a distal shaft portion extending distally from the articulation section along an axis (118, figure 2B and paragraph 55 and 56); and (d) a clamp arm clocking assembly (141, figure 2B) configured to drive rotation of the clamp arm about the axis relative to the ultrasonic blade between a first clocked position and a second clocked position (paragraph 60), the clamp arm clocking assembly comprising: (i) a rotating body (142, figure 2B) configured to rotate relative to the ultrasonic blade about the axis, wherein the clamp arm is pivotally coupled to the rotating body (paragraph 78), and (ii) a drive assembly comprising: (A) a driver (147, figure 2B) at least partially extending through the articulation section, and (B) a rotation driver assembly (146a and 146b, figure 2B) configured to convert translational motion of the driver into rotational motion of the rotating body (142; paragraph 62).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11 to Hunter et. al in view of US Pub. No. 2019/0380735 A1 to Cuti et. al. 
As to claims 1, 16 and 19 of the instant application, Claim 19 of patent ‘181 claims the ultrasonic blade (line 3), clamp arm (lines 4-9-), rotating body (rotating output body; lines 18-21), translating driver (translating input body; line 17), and the rotation driver assembly (compound gear; lines 22-27). 
Claim 19 of patent ‘181does not claim an acoustic waveguide comprising a distal portion coupled to the ultrasonic blade, wherein the distal portion extends along an axis. However, the acoustic waveguide is an inherent feature of an ultrasonic cutting device. 
Claim 19 of Hunter et. al does not claim an articulation section. However, Cuti et. al teaches a surgical device comprised of an articulation section that is configured to deflect the end effector assembly from a position aligned with a longitudinal axis to a position not aligned with the longitudinal axis. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the surgical instrument claimed in claim 19 of Hunter et. al to include the articulation section, as taught by Cuti et. al, in order to improve the navigation of the end effector during a procedure.
Claim 19 of patent ‘181 claims an actuator body (lines 10-12), however, it does not claim specifically that the actuator body is a clamp arm closure assembly for driving the clamp arm between open and closed configurations. The patent does claim the actuator body to translate relative to the ultrasonic blade while being located in a first rotational position. It would have been obvious to one of ordinary skill in the art to relate the actuator body in claim 19 to serve the purpose of having the clamp arm to open and close.

Allowable Subject Matter
Claims 3-14, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   None of the prior art of record alone or in combination discloses a surgical instrument having all the claimed components, specifically a clocking assembly that includes a, rotation driver assembly being either a compound gear and rack configuration (claims 3-5 and 17), or a cable and pulley system (claims 6-14, 18, and 20).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONIKA ALAM whose telephone number is (571)272-5408. The examiner can normally be reached M-F, 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ONIKA ALAM/Examiner, Art Unit 3771                                                                                                                                                                                                        

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771